LEWIS, J.
We have for review Dragani v. State, 759 So.2d 745 (Fla. 5th DCA 2000). We have jurisdiction. See art. V, § 3(b)(3), Fla. Const.
We approve the decision of the district court in affirming the respondent’s convictions. However, we quash that part of the district court’s decision as it relates to the respondént’s sentencing under the Prison Releasee Reoffender Act, and remand for reconsideration upon application of our decisions in Grant v. State, 770 So.2d 655 (Fla.2000); State v. Cotton, 769 So.2d 345 (Fla.2000); McKnight v. State, 769 So.2d 1039 (Fla.2000); and Ellis v. State, 762 So.2d 912 (Fla.2000).
It is so ordered.
*1084WELLS, C.J., and SHAW, HARDING, ANSTEAD, and PARIENTE, JJ., concur.
QUINCE, J., dissents.